DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-23 and 25-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19, 32, 34, and 35 recite obtaining a single electroencephalogram signal as a function of multiple channels and time in step a). This implies that one electroencephalogram signal is generated from multiple channels over time. The claims then go on to recite identifying, “for each channel”, the zero-crossings of the electroencephalogram. It is unclear how the zero-crossings of “each channel” of the electroencephalogram signal are identified if only one electroencephalogram signal is obtained from multiple channels. For this examination, the limitation is being interpreted such that zero-crossings of the electroencephalogram signal are identified. Claims 19, 32, 34, and 35 recite “computing an evolution”. It is unclear how an evolution of something is “calculated”. An evolution of  a matching score may be monitored over time, but it is not clear how it is “calculated”. Claim 20 recites obtaining recordings of at least one electroencephalographic signal, which includes obtaining a recording of one electroencephalographic signal. The claim then goes on to recite that the recordings of at least two electroencephalographic signals are simultaneous to each other. When one electroencephalographic signal is obtained, how are the recordings of at least two electroencephalographic signals simultaneous to each other? The same indefiniteness is present in claim 33. Further regarding claim 33, step ii. recites analyzing the zero-crossings of at least one scalp electroencephalogram signal, but step i. provides for a scenario where only an intracranial electroencephalogram signal is obtained. Clarification is requested as to how step ii. is performed if step i. results in the obtaining of only an intracranial electroencephalogram signal. Step iii. of claim 20 recites the phrase “the statistical analysis”. This phrase lacks proper antecedent basis as there are multiple mentions of statistical analysis in claims 19 and 20 (step d) of claim 19, and step ii. of claim 20). The same indefiniteness is present in claim 33. For this examination, the phrase is being interpreted as the statistical analysis of step ii. of claim 20 (and claim 33). Claim 26 recites that a matching score, which is a value, is a continuous matching score function. It is unclear how a value can be a continuous function.
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-23 and 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 19 follows.
Regarding claim 19, the claim recites a series of steps or acts, including calculating a matching score by comparing a zero-crossing representation of a segment of an electroencephalogram signal with at least one reference function. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating a matching score by comparing a zero-crossing representation of a segment of an electroencephalogram signal with at least one reference function sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The calculation of a matching score does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the calculated matching score, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of obtaining an electroencephalogram signal, identifying zero-crossings of the signal, and computing the matching score over time. The obtaining, identifying, and computing steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering, computing, and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 32, 34, and 35. The claims merely recite a generic device comprising a generic component (presumably a processor). According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering, routine pre-processing steps (filtering), and mathematical calculations used to calculate the matching score. The obtaining, identifying, comparing, and computing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method for detecting brain activity patterns from a scalp EEG signal wherein a matching score is determined using the formula recited in claim 24, in combination with the other claimed steps.
Claims 19-23 and 25-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08 April 2022 have been fully considered and they are not entirely persuasive. Applicant’s incorporation of the previously indicated allowable subject matter of claim 24 into the independent claims has overcome the prior art rejections of the claims.
Regarding the rejections of the claims under 35 U.S.C. 112(b), Applicant’s arguments are not fully understood by the Examiner. The independent claims recite obtaining an electroencephalographic (EEG) signal as a function of multiple channels. This indicates that one EEG signal is obtained by combining EEG signals from multiple channels. Once the plurality of signals are combined, there are no individual sections of the generated EEG signal that are specifically correlated to one channel. This single EEG signal, while being produced by combining multiple EEG signals, is not “a multicomponent signal with each component being obtained from a respective channel”. As such, it remains unclear how zero-crossings of the one EEG signal could be identified “for each channel”. Applicant points to Figure 1A to try and argue against the 35 U.S.C. 112(b) rejection. Figure 1A does not show an EEG signal that is obtained as a function of multiple channels. Figures 1A and 1B show multiple EEG signals, wherein each EEG signal is obtained from a different channel. Figure 1C then shows identifying a zero-crossing for each individual EEG signal obtained from its corresponding channel; it does not show identifying a zero-crossing for an EEG signal that is obtained as a function of multiple channels.
Applicant then argues that the matching score is a function. The Examiner respectfully disagrees. The matching score is a value that is determined from a function. The matching score itself is not a function. It is further noted that paragraph [0105] of the published version of the Applicant’s specification states that the matching score is “a real number”.
Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argues that the incorporation of a step of outputting the matching score as a sound is enough to overcome the rejection. The Examiner respectfully disagrees. Outputting a matching score as a sound for use by a medical personnel to determine a procedure does not provide a treatment. It allows medical personnel to themselves determine a treatment, but the output of the sound itself does not provide a treatment. The output of the sound is merely insignificant post-solution activity that does not add something more to the claimed Abstract Idea. Further regarding the 35 U.S.C. 101 rejection of claims 34 and 35, it is noted that the preambles of the claims should be amended to include the term “non-transitory” after the term “A”. Absence of the word “non-transitory” further indicates that the claims are drawn to non-statutory subject matter in that a computer program product and a computer-readable storage medium may both be transitory (e.g. a downloadable app, transitory memory).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791